UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6030


EUGENE TYRONE MILLER,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:10-cv-00672-JAB-PTS)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Eugene Tyrone Miller, Appellant Pro Se.     Roy Cooper, Attorney
General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene        Tyrone    Miller       seeks    to    appeal    the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2254 (2006) petition, and dismissing it

on that basis.            The order is not appealable unless a circuit

justice    or    judge     issues    a     certificate     of    appealability.           28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment        of   the     constitutional         claims    is

debatable       or   wrong.        Slack    v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We   have     independently         reviewed      the   record      and

conclude    that      Miller       has     not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                             2
              Additionally,      we    construe      Miller’s    notice       of   appeal

and   informal      brief   as    an    application      to     file    a     second      or

successive § 2254 petition.                United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either:            (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional       error,      no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2006).            Miller’s claims do not satisfy either of

these    criteria.        Therefore,     we    deny    authorization          to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented    in     the     materials

before      the   court   and    argument      would   not     aid   the      decisional

process.



                                                                               DISMISSED




                                           3